 Case: 1:03-cr-00090 Document #: 2019 Filed: 06/14/21 Page 1 of 23 PageID #:34271




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

UNITED STATES                       )
                                    )                      Case No. 03-cr-90-12
      v.                            )
                                    )                      Hon. Steven C. Seeger
LIONEL LECHUGA                      )
____________________________________)

                         MEMORANDUM OPINION AND ORDER

       Defendant Lionel Lechuga was a member of the Insane Deuces, a violent gang that

plagued the streets of a Chicago suburb. After an eight-week trial in 2008, the Court sentenced

him to 20 years of imprisonment.

       Lechuga now seeks compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), in light of

the COVID-19 pandemic. He points to his health, his weight, his age, the length of time served,

and other considerations. The government opposes the motion based largely on his history and

the seriousness of his crimes.

       For the following reasons, Lechuga’s motion is denied.

                                          Background

       Lechuga was convicted of racketeering conspiracy and narcotics conspiracy for his

involvement with the Insane Deuces street gang. See 12/10/08 Order (Dckt. No. 1182). The

Seventh Circuit provided general background about the gang’s activities in United States v.

Morales, 655 F.3d 608 (7th Cir. 2011), when it affirmed Lechuga’s conviction and his 20-year

sentence.

       Suffice it to say that the Insane Deuces inflicted mayhem on the streets of suburbia. They

peddled drugs, brandished guns, and attacked rivals. The Insane Deuces were “bitter rivals” with

the Latin Kings, and the rivalry led to a wave of violence. Id. at 616. “[A]ll members were
 Case: 1:03-cr-00090 Document #: 2019 Filed: 06/14/21 Page 2 of 23 PageID #:34272




expected to comply with a standing order to attack Latin Kings whenever the opportunity arose.”

Id. at 617; see also Corrected Presentence Investigation Report, at 8–9 (Dckt. No. 1805) (“The

Insane Deuces had a general standing order that required its members to kill or otherwise inflict

physical harm upon rival gang members, in particular, members of the Latin Kings street

gang.”).

       Innocent people were caught in the crossfire. “The rivalry resulted in frequent and

escalating violence, often leading to attacks against victims mistaken for rival gang members.”

See Morales, 655 F.3d at 616.

       In 2002, another member of the gang (Orlando Rivera, a “Junior Enforcer”) was arrested

and began cooperating with the government. Id. at 617. He provided substantial intelligence

about the wave of criminality inflicted by the Insane Deuces. Id. “The intelligence gathered

through Rivera produced evidence on four murders, eleven attempted murders, two solicitations

to commit murder, other shootings, and narcotics distribution – all of which the Deuces

perpetrated in 2002 alone.” Id.

       One of the murder victims was 14 years old. See Corrected Presentence Investigation

Report, at 9 (Dckt. No. 1805); see also Government’s Version of the Offense, at 64 (Dckt. No.

1805) (showing a picture of the victim). Another was only 18. See Corrected Presentence

Investigation Report, at 9.

       Lechuga was an “older Deuce who had been rolled back to Junior status.” See Morales,

655 F.3d at 618. The gang had at least three tiers: Seniors, Juniors, and Shorties. Id. at 616.

But the “local chapter in Aurora was organized at the Junior level, likely due do the ongoing

incarceration of the local Seniors.” Id.




                                                 2
 Case: 1:03-cr-00090 Document #: 2019 Filed: 06/14/21 Page 3 of 23 PageID #:34273




        Juniors were responsible for the day-to-day operations of the gang. “They directed the

Shorties’ activities and planned narrow-scale operations, determining which Shorties would

participate, assigning responsibilities and distributing firearms to them, and supervising their

activities.” Id. By directing the Shorties, the Juniors oversaw the criminal conduct. Shorties

“bore responsibility for executing most of the gang’s activities, including carrying out violent

acts and selling narcotics to fund the gang.” Id.

        The Seventh Circuit acknowledged that the “record shows conflicting accounts of

[Lechuga’s] previous status.” Id. at 618. At trial, the government presented evidence that

Lechuga “was a Senior Deuce prior to the rollback.” Id. Lechuga asserted that “he was retired

and that he was pulled back in when Deuce leadership raised the retirement age to 35.” Id.

        The Seventh Circuit made a point of noting the lack of evidence that Lechuga had

announced his retirement at any point. “In his brief, Lechuga makes multiple references to

having retired in 1996. . . . He even alleges that he ‘formally declared his retirement from the

gang in 1996.’ . . . . But he does so without any citation to the record, and we find no evidence

that he ever announced or declared his intentions to anyone.” Id. at 641 n.11.

        Lechuga’s defense that he had withdrawn from the gang was “quite uncertain.” Id. at

627. “[H]is recorded statements, far from showing an affirmative act to withdraw, indicated that

he was willing to participate in the Deuces’ activities during his purported withdrawal.” Id. The

evidence at trial included the following recorded statement by Lechuga: “‘I’ve told some of you

in the room before that, hey, if there’s somethin’ I can do . . . I’ll help you out.’” Id. (ellipsis in

original).

        Putting aside his exact status between 1996 and 2002, Lechuga “did resume active

participation in the gang’s affairs” in 2002. Id. at 618. He promoted warfare with rivals. “He



                                                    3
 Case: 1:03-cr-00090 Document #: 2019 Filed: 06/14/21 Page 4 of 23 PageID #:34274




counseled Deuce leaders on how best to carry out inter-gang warfare within the Folks network

without risking their ability to protect their members in prison.” Id. He facilitated the sharing of

gang proceeds, and he promoted the drug trade, too. “He also advocated changes in the caja

system [(a form of communal property for gang members)] to increase efficiency in fronting

drugs to gang members, perhaps as a result of his being unable to obtain from an enforcer the

cocaine he’d requested for resale in July 2002.” Id.; see generally Corrected Presentence

Investigation Report, at 10 (Dckt. No. 1805).

       The government concedes that “there was no evidence showing that defendant personally

participated in any of the murders committed by members of the conspiracy.” See Gov’t Resp.,

at 12 (Dckt. No. 1987). But Lechuga’s participation in the gang was enough to render him

responsible for the actions of his co-conspirators. See Morales, 655 F.3d at 627–28 (expressing

skepticism of Lechuga’s withdrawal defense and noting that “Lechuga cannot show prejudice

requiring severance as a result of the evidence of his co-conspirators’ violence”). So, even

though his personal involvement declined by the time of the investigation, Lechuga shared

responsibility for the criminality of his Insane Deuces co-conspirators.

       The jury found Lechuga guilty of racketeering conspiracy (18 U.S.C. § 1962(d)) and

conspiracy to possess/distribute controlled substances (21 U.S.C. § 846). He had a total offense

level of 43, and a criminal history category of VI. See Sentencing Recommendation (Dckt. No.

1804). The recommended sentence under the Guidelines was 50 years (i.e., 20 years for

racketeering conspiracy, and 30 years for conspiracy to possess/distribute controlled substances).

See Corrected Presentence Investigation Report, at 31, 35 (Dckt. No. 1805).

       Judge Leinenweber ultimately sentenced him to 240 months’ imprisonment on the

racketeering and narcotics counts, with the sentences to run concurrently. See Judgment (Dckt.



                                                 4
 Case: 1:03-cr-00090 Document #: 2019 Filed: 06/14/21 Page 5 of 23 PageID #:34275




No. 1679). Twenty years was the mandatory minimum for the drug conspiracy count. See Mtn.,

at 7 (Dckt. No. 1980). So Lechuga received the lowest possible sentence, based on the finding of

guilt by the jury.

        At sentencing, the Court acknowledged that Lechuga was less involved in the key

incidents than some of the other gang members. See 9/3/09 Tr., at 94:21-25 (Dckt. No. 1775)

(“Again, when reviewing all of the tapes and testimony, while many people were involved to a

great extent on tape and on pictures and so forth, there was considerably your absence [sic] for

many of them, and I believe that certainly distinguishes you from many of the other defendants

in this case.”). After hearing the full record during an eight-week trial, Judge Leinenweber

decided that 20 years was an “appropriate” sentence, without expressing any reservations that a

20-year sentence (again, the mandatory minimum) was too harsh. Id. at 95:19-20. The Court

weighed the § 3553(a) factors, taking into account the “nature and circumstances and history and

characteristics of yourself, the seriousness of the offense, [and] adequate deterrence,” including

both specific and general deterrence. Id. at 95:12-16.

        Twenty years is a long time to be in federal prison. Even so, the 20-year sentence took

into account that Lechuga played a lesser role than his fellow gang members. Defendants

Morales, Hernandez, and Rodriguez received life sentences. See Morales, 655 F.3d at 620.

Defendant Barbosa received a 40-year sentence. Id. So four of his fellow defendants received

substantially more time.

        Lechuga and another defendant (Handley) received 20-year sentences. Id. Only one

defendant received less time (Crowder was sentenced to 177 months), but only nominally.

Crowder received a sentence of 14 years, nine months because he was already incarcerated for

five years and three months on state charges of aggravated discharge of a firearm. Id.; United



                                                 5
 Case: 1:03-cr-00090 Document #: 2019 Filed: 06/14/21 Page 6 of 23 PageID #:34276




States v. Crowder, 2021 WL 698498, at *1 (N.D. Ill. 2021). Taking into account his

incarceration for state charges, Crowder received a 20-year sentence, too. Id.

        The sentencing took place more than a decade ago. Lechuga is now 51 years old, having

served more than 15 years of his 20-year sentence. See Gov’t Resp., at 3, 9 (Dckt. No. 1987).

He is incarcerated at FCI Oxford in Wisconsin and is projected to be released in October 2022.

Id. at 3.

        He recently petitioned this Court to recommend to the Bureau of Prisons that he be

allowed to serve the final year of his sentence at a halfway house. See Petition for Judicial

Recommendation (Dckt. No. 2014). The Court agreed, largely because of the length of his

sentence, the minimal disciplinary history in prison, and the prospects for Lechuga long-term.

See 5/3/21 Order (Dckt. No. 2017). A halfway house would improve the chances of a better

future for Lechuga.

                                             Analysis

        In 2018, Congress passed the First Step Act, which expanded the power of district courts

to reduce a defendant’s sentence under 18 U.S.C. § 3582(c)(1)(A). Before, only the Bureau of

Prisons could petition a district court to reduce a defendant’s sentence. See United States v.

Sanford, 986 F.3d 779, 781 (7th Cir. 2021). Today, inmates can file petitions for a reduction of

their sentences, too. Id. The statute contains a procedural hurdle (i.e., exhaustion of

administrative remedies) and a substantive hurdle (i.e., a finding of extraordinary and compelling

reasons for early release).

        To clear the procedural hurdle, a defendant must show that he “has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons on the defendant’s behalf,” or

that 30 days have passed “from the receipt of such a request by the warden of the defendant’s



                                                 6
    Case: 1:03-cr-00090 Document #: 2019 Filed: 06/14/21 Page 7 of 23 PageID #:34277




facility, whichever is earlier.” See 18 U.S.C. § 3582(c)(1)(A). The government concedes, and

the Court agrees, that Lechuga satisfied the exhaustion requirement. See Gov’t Resp., at 7–8

(Dckt. No. 1987) (acknowledging that Lechuga submitted an administrative request to the

warden of FCI Oxford, and that “[b]ecause more than 30 days have elapsed since defendant’s

request was received by the warden, defendant has exhausted his administrative remedies as

required by § 3582(c)(1)”). Lechuga cleared the procedural hurdle, so the only remaining hurdle

is substantive.

         A district court may reduce a sentence, after considering the factors set forth in § 3553(a),

“if it finds” that “extraordinary and compelling reasons warrant such a reduction . . . and that

such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.”1 See 18 U.S.C. § 3582(c)(1)(A). The burden rests on the defendant seeking

compassionate release. See United States v. Newton, 996 F.3d 485, 488 (7th Cir. 2021).



1
  There appears to be somewhat of a divide about how, exactly, the order of operations should flow when
evaluating a motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A). A district court may
order early release if it “finds” that “extraordinary and compelling reasons warrant” a reduction “after
considering” the factors in section 3553(a). See 18 U.S.C. § 3582(c)(1)(A)(i). The statutory text looks
for a finding of X “after” considering Y. See 18 U.S.C. § 3582(c)(1)(A). A couple recent Seventh Circuit
cases seem to suggest that the section 3553(a) factors permeate a court’s consideration of the other
statutory criteria, including whether there are “extraordinary and compelling reasons” for release. See,
e.g., United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021) (“[A] court may release a prisoner
for compassionate reasons only if, ‘after considering the factors set forth in section 3553(a),’ it finds
extraordinary and compelling reasons.”) (emphasis added); see also United States v. Lee, 2021 WL
2377225, at *2 (7th Cir. June 10, 2021) (same). A different Seventh Circuit case seems to separate the
step of finding “extraordinary and compelling reasons” from the step of considering the section 3553(a)
factors. See United States v. Newton, 996 F.3d 485, 488 (7th Cir. 2021) (“Once an inmate fulfills the
exhaustion requirements, a federal court may grant a prisoner’s motion for compassionate release if
‘extraordinary and compelling reasons’ warrant release and if the request is consistent with the sentencing
considerations reflected in 18 U.S.C. § 3553(a).”). At least one other Circuit has described a process in
which a finding of “extraordinary and compelling reasons” comes first, and a consideration of the section
3553(a) factors enters the picture only when determining whether a district court should exercise its
discretion to order release. See United States v. Jones, 980 F.3d 1098, 1106 (6th Cir. 2020) (“But due to
§ 3582(c)(1)(A)’s confusing phrasing and oddly placed commas, the sequence in which courts must fulfill
these statutory requirements and the relationship between the three clauses are not readily apparent. In
Ruffin, we determined that district courts must engage in these three inquiries in the sequence listed
above, i.e., a district court must make the two requisite ‘find[ings]’ before weighing the applicable
                                                    7
 Case: 1:03-cr-00090 Document #: 2019 Filed: 06/14/21 Page 8 of 23 PageID #:34278




        The text of the statute vests district courts with substantial discretion. A district court

“may” – not “must” – reduce a sentence “if” it finds that extraordinary and compelling reasons

“warrant” a reduction. See 18 U.S.C. § 3582(c)(1)(A); see also United States v. Haynes, 843

Fed. Appx. 805, 806 (Mem.) (7th Cir. 2021) (noting that a district court’s discretion when it

comes to compassionate release is “considerable”); United States v. Lee, 2021 WL 2377225, at

*2 (7th Cir. June 10, 2021) (“broad discretion”). So a court can reduce a sentence only if it

makes a “find[ing]” that there are extraordinary and compelling reasons for early release. See 18

U.S.C. § 3582(c)(1)(A)(i). Even if such reasons exist, a district court has discretion to deny the

request if the reasons do not “warrant” early release. Id. The statute governs what a court “may”

do, not “must” do. Id.

        The statutory requirement about “applicable policy statements” falls by the wayside when

the inmate (instead of the Bureau of Prisons) moves for compassionate release. See 18 U.S.C.

§ 3582(c)(1)(A)(ii). The Seventh Circuit has explained that the most recent Guidelines Manual

issued by the Sentencing Commission applies only to cases brought “[u]pon motion of the

Director of the Bureau of Prisons.” See United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir.


§ 3553(a) factors. Supreme Court precedent confirms that the order of analysis that we identified in
Ruffin is correct.”) (citations omitted). The Court flags this open interpretive question, but the order of
operations makes little practical difference here – whenever the section 3553(a) factors enter the picture,
the Court finds that they weigh against Lechuga’s release. By way of illustration only, imagine if an
inmate had an extraordinary and compelling health reason for early release (say, being terminally ill, with
little time left), but committed a particularly heinous crime. And imagine if a district court determines
that the section 3553(a) factors weigh against a reduced sentence. Which part of the text would do the
work and carry the load when the court later denies the motion? If a court concludes that the section
3553(a) factors defeat the motion, would that mean that there are no “extraordinary and compelling
reasons” for early release (i.e., after considering the section 3553(a) factors, the “reasons” for release are
not extraordinary and compelling)? Or, would it mean that the inmate’s extraordinary and compelling
reasons do not “warrant” a reduced sentence? Or, would it mean that the inmate’s extraordinary and
compelling reasons may warrant a reduced sentence, but the court declines to exercise its discretion to
order it (as empowered by the word “may”) after considering the section 3553(a) factors? Or something
else? Again, these questions are merely academic in this particular case. This Court would land in the
same place.


                                                      8
 Case: 1:03-cr-00090 Document #: 2019 Filed: 06/14/21 Page 9 of 23 PageID #:34279




2020) (citing U.S.S.G. § 1B1.13). There are no “applicable” policy statements when the prisoner

files a motion for compassionate release, so there is nothing to be “consistent” with. Id. at 1180–

81 (“[T]he Guidelines Manual lacks an ‘applicable’ policy statement covering prisoner-initiated

applications for compassionate release. District judges must operate under the statutory criteria –

‘extraordinary and compelling reasons’ – subject to deferential appellate review.”). Even so, a

district court can take into account the Sentencing Commission’s “working definition of

‘extraordinary and compelling reasons’” when exercising its discretion. Id. at 1180.

       Right off the bat, the government concedes that “defendant has established an

‘extraordinary and compelling’ reason for a sentence reduction.” See Gov’t Resp., at 10 (Dckt.

No. 1987). The government acknowledges that Lechuga is obese because he has a BMI of just

over 30. Id. at 10. It also recognizes that he has a “substantially diminishe[d] ability to provide

self-care against serious injury or death as a result of COVID-19 within the environment of a

correctional facility.” Id.

       But the government also argues that “this showing does not in itself entitle defendant to

relief under 18 U.S.C. § 3582(c)(1).” Id. at 11. The United States skips straight to a

consideration of the section 3553(a) factors, arguing that they do not weigh in favor of early

release. See United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021) (“Because of the

importance of the § 3553(a) factors, courts are not compelled to release every prisoner with

extraordinary and compelling health concerns.”); Haynes, 843 Fed. Appx. at 805–06.

       The Seventh Circuit has instructed that, when an inmate “presents individualized

arguments along with a meaningfully detailed record, the district court’s opinion must leave us

assured that it considered those individualized arguments and properly exercised its discretion.”

See Newton, 996 F.3d at 491; see also United States v. Joiner, 988 F.3d 993, 995 (7th Cir. 2021)



                                                 9
Case: 1:03-cr-00090 Document #: 2019 Filed: 06/14/21 Page 10 of 23 PageID #:34280




(explaining that district courts must address a movant’s “principal arguments,” meaning

arguments that are “individualized to the facts of the movant’s case”) (internal citation and

quotation marks omitted). A district court “need not provide a detailed, written explanation

analyzing every § 3553(a) factor,” but must provide “some statement of reasons supporting its

decision.” See United States v. Sanders, 992 F.3d 583, 588 (7th Cir. 2021) (citation omitted); see

also Lee, 2021 WL 2377225, at *2.

       Here, the Court considers the entire record, including all of the material in Lechuga’s

motion and supporting materials, as well as information on the docket about the underlying

evidence, trial, sentence, and appeal.2 All in all, considering the appropriate factors in

conjunction with the health risks that Lechuga faces due to COVID-19 and his prospects upon

release, the Court concludes that the facts do not support a reduced sentence.

       A.      Factors in Favor of Compassionate Release

       Lechuga argues for early release primarily on the basis of his health, including his

medical conditions and his age. The government conceded that Lechuga’s health situation

presented an extraordinary and compelling reason for early release.

       This Court is not bound by that concession. The statute entrusts the responsibility to

“find[]” whether there are reasons for compassionate release to the district court. See 18 U.S.C.

§ 3582(c)(1)(A) (providing that “the court” “may” reduce a sentence “if it finds”) (emphasis

added); see also United States v. Black, 2021 WL 2283876, at *3 (7th Cir. 2021) (“The district

court was not bound by the parties’ agreement that Black had shown extraordinary and

compelling reasons . . . .”); United States v. Shepard, 2021 WL 848720, at *6 (D.D.C. 2021)



2
  The Corrected Presentence Investigation Report (Dckt. No. 1805) and the accompanying Government’s
Version of the Offense (same) are listed on the docket, but were not available via ECF. So the Court
pulled the hard copies from the Clerk’s Office.
                                                 10
Case: 1:03-cr-00090 Document #: 2019 Filed: 06/14/21 Page 11 of 23 PageID #:34281




(“The question, then, is whether Shepard has demonstrated extraordinary and compelling reasons

supporting his release based on his advanced age, as Shepard and the government agree he has.

As an initial matter, the Court concludes that it is not bound by the government’s concession.

Compassionate release is a discretionary power, and the Court will not grant release unless it

independently finds that the statutory standard is satisfied.”); United States v. Spack, 2021 WL

1239611, at *4 (D. Minn. 2021) (concluding that “Spack’s risk factors of obesity and smoking

are not sufficiently severe to constitute extraordinary and compelling reasons for a sentence

reduction,” even though the “Government agrees that Spack is a former smoker and that he has

presented extraordinary and compelling circumstances based on that status”).

        The Court finds that his medical situation is not so extraordinary, and is not so

compelling. After carefully reviewing the record, the Court concludes that Lechuga’s medical

conditions do not rise to the level of a serious physical or medical condition.3

        Lechuga is a borderline obese, middle-aged man with some modest health challenges,

which appear well under control. His overall health situation tilts in favor of early release, but

not by much. He is not that heavy, not that old, and not that unhealthy.

        Lechuga is a 51-year-old man with a BMI of 30.2 (at the lowest end of the “obese”

range). See Gov’t Resp., at 9–10 (Dckt. No. 1987). There is a relationship between weight and



3
  The policy statement from the Sentencing Commission includes a list of instances when “extraordinary
and compelling reasons exist.” See U.S.S.G. § 1B1.13. One of them is when the inmate is “suffering
from a serious physical or medical condition . . . that substantially diminishes the ability of the defendant
to provide self-care within the environment of a correctional facility and from which he or she is not
expected to recover.” Id. at cmt. 1. The Court takes that standard into account when exercising its
discretion, but recognizes that it is not conclusive. See Gunn, 980 F.3d at 1180. The Court concludes that
Lechuga’s medical conditions are not particularly “serious” (especially in light of the effective medical
treatment that he is currently receiving), and do not “substantially” diminish his ability to provide self-
care. See U.S.S.G. § 1B1.13. Even if, for the sake of argument, the Court were to conclude that his
health conditions constituted an “extraordinary and compelling” reason for release, the Court would
nonetheless deny the motion in the exercise of its discretion after considering the section 3553(a) factors
(for the reasons explained below).
                                                     11
Case: 1:03-cr-00090 Document #: 2019 Filed: 06/14/21 Page 12 of 23 PageID #:34282




the risk from the virus. The CDC has said that having a BMI between 30 and 40 increases the

risk of severe illness from COVID-19. See People with Certain Medical Conditions, Centers for

Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited June 11, 2021).

       Lechuga’s BMI of 30.2 (based on his height, 5’4”, and weight, 176 pounds) puts him at

the very low end of that range. He is over the obesity line, but just barely. If he lost two pounds,

his BMI would fall to 29.9, and thus be in the overweight (but not obese) range. See Calculate

Your Body Mass Index, National Institute of Health, https://www.nhlbi.nih.gov/health/

educational/lose_wt/BMI/bmicalc.htm (last visited June 11, 2021).

       Putting that number in perspective, Lechuga would need to gain more than 50 pounds

(and reach a total weight of 233 pounds) to hit a BMI of 40. So, he might be technically obese,

but the gravity of the situation seems less than in other cases.

       Obesity does play a role when it comes to health risks. But not all weights are created

equal. Presumably a BMI of 40 places a person at greater risk than a BMI of 30, just like a BMI

of 30 (obese) might create a marginally greater risk than a BMI of 29 (not obese). See People

with Certain Medical Conditions, Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last visited June 11, 2021) (“The risk of severe COVID-19 illness increases

sharply with elevated BMI.”). More weight carries more risk, and less weight carries less risk.

And here, Lechuga is obese by two pounds.

       Modest obesity adds something to the mix, but not a lot, especially when other factors

pull in the other direction. “[S]everal courts have denied compassionate release motions filed by

relatively young defendants like Villasenor with one or two COVID-19 risk factors, particularly



                                                 12
Case: 1:03-cr-00090 Document #: 2019 Filed: 06/14/21 Page 13 of 23 PageID #:34283




in cases involving a border line obesity diagnosis.” See United States v. Villasenor, 2020 WL

7129368, at *6 (N.D. Ill. 2020); see also United States v. Walker, 2020 WL 6363841, at *2–3

(C.D. Ill. 2020) (denying compassionate release to defendant housed at FCI Oxford who had

been diagnosed with obesity); United States v. Capo, 2020 WL 5994500, at *2–3 (N.D. Ill. 2020)

(denying motion for compassionate release after balancing the section 3553(a) factors in light of

the defendant’s obesity); United States v. Rogers, 2020 WL 4816053, at *2–3 (N.D. Ill. 2020)

(denying motion for compassionate release because of the section 3553(a) factors after

explaining that obesity “is considered a risk factor by the CDC” and accepting the government’s

concession that there was an “extraordinary and compelling reason” for release on that basis);

United States v. Fakhouri, 2020 WL 7698371, at *3–4 (N.D. Ill. 2020) (assuming without

deciding that obesity as established by a BMI of 30.4 “demonstrates that there is an extraordinary

and compelling reason supporting” compassionate release, but nevertheless denying release in

light of the section 3553(a) factors).

       Overall, the Court takes Lechuga’s modest obesity into account, and agrees that it

provides mild support for early release. It just doesn’t move the needle very far.

       Lechuga also suffers from hypertension. See BOP Medical Records (Dckt. No. 1982-1).

According to the CDC, heart conditions matter when it comes to COVID-19. But the CDC

hedged when it came to high blood pressure, saying that it “possibly” can increase the risks from

the coronavirus. See People with Certain Medical Conditions, Centers for Disease Control and

Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last visited June 11, 2021) (“Having heart conditions such as heart

failure, coronary artery disease, cardiomyopathies, and possibly high blood pressure




                                                13
Case: 1:03-cr-00090 Document #: 2019 Filed: 06/14/21 Page 14 of 23 PageID #:34284




(hypertension) can make you more likely to get severely ill from COVID-19.”) (bold in

original; italics added).

        But again, Lechuga’s situation is not particularly serious. According to his doctor, as

revealed in his medical records, his hypertension is “well controlled” by medication. See BOP

Medical Records (Dckt. No. 1982-1, at 8 of 12); see also id. at 9 of 12 (“Inmate is currently

enrolled in a hypertension chronic care clinic.”). He takes one pill a day. Id. at 7–8. He has no

bleeding, clotting, chest pain, shortness of breath, swelling, or new cough. Id. at 8. “Pain: Not

Applicable.” Id.

        At his most recent exam, his blood pressure was 121/74. Id. That’s just about normal.

According to the American Heart Association, blood pressure is “NORMAL” when the systolic

is less than 120 and the diastolic is less than 80. See Understanding Blood Pressure Readings,

American Heart Association, https://www.heart.org/en/health-topics/high-blood-

pressure/understanding-blood-pressure-readings (last visited June 11, 2021). Blood pressure is

“ELEVATED” when the systolic is between 120–129 and the diastolic is less than 80. Id. The

American Heart Association chart states that “HIGH BLOOD PRESSURE (HYPERTENSION)

STAGE 1” exists when the systolic is between 130–139 and the diastolic is between 80–89.

        So, a blood pressure reading of 119/79 would be in the “normal” range, id., and

Lechuga’s most recent reading was 121/74, which is barely across the “elevated” line. There is

nothing in the record suggesting that there are any problems managing Lechuga’s high blood

pressure, which (with the help of medication) is not so high.

        Lechuga’s motion states that he has a “worrisome family history of heart problems.” See

Mtn., at 2 (Dckt. No. 1980). Lechuga had an elevated level of homocysteine, an amino acid in

the blood, which “has been associated with an increased risk of cardiovascular disease,



                                                14
Case: 1:03-cr-00090 Document #: 2019 Filed: 06/14/21 Page 15 of 23 PageID #:34285




cerebrovascular disease, peripheral arterial disease and thrombosis.” See BOP Medical Records

(Dckt. No. 1982-1, at 11–12 of 12). His test results showed a score of 18.1 nmol/mL, with a

“REF RANGE” of 6.8 – 15.0. Id. at 11; see generally Homocysteine, Total, Plasma, Mayo

Clinic Laboratories https://www.mayocliniclabs.com/test-catalog/Clinical+and+

Interpretive/80379 (last visited June 11, 2021) (“Currently, the use of homocysteine for

assessment of cardiovascular risk is uncertain and controversial. Based on several meta-

analyses, at present, homocysteine may be regarded as a weak risk factor for coronary heart

disease, and there is a lack of direct causal relationship between hyperhomocysteinemia and

cardiovascular disease. It is most likely an indicator of poor lifestyle and diet.”). But again, the

situation does not appear to be particularly serious. Lechuga’s medical records show that he has

only a “mild” elevation. Id. at 2; see also id. at 8 (“CARDIAC: Regular rate and rhythm, no

murmur.”).

       Lechuga also points to the fact that he suffers from gastroesophageal reflux. See Mtn., at

2 (Dckt. No. 1980). He receives medication for that condition, and according to the medical

records, he is “[d]oing well.” See BOP Medical Records (Dckt. No. 1982-1, at 8 of 12).

“Symptoms controlled.” Id. But he cites one study for the notion that reflux medication may

increase the risk of contracting COVID-19 (apparently, a gastric pH of less than 3 destroys the

virus, but the reflux medication lessens the acid and thus increases the pH in the stomach,

making it less inhospitable). See Mtn., at 15. The amount of the increased risk is unknown. So,

for purposes of this motion, the Court accepts the notion that reflux medication increases by

some indeterminate amount the risk of contracting COVID-19.

       His age does add something to the mix. As a 51-year-old man, Lechuga has some

increased risk from the virus because the risk for severe illness with COVID-19 increases with



                                                 15
Case: 1:03-cr-00090 Document #: 2019 Filed: 06/14/21 Page 16 of 23 PageID #:34286




age. See Older Adults, Centers for Disease Control and Prevention, https://www.cdc.gov/

coronavirus/2019-ncov/need-extra-precautions/older-adults.html (last visited June 11, 2021).

But Lechuga is again on the low end of the 50–64 age category. And, the CDC notes that the

“greatest risk for severe illness from COVID-19 is among those aged 85 or older.” Id.

       Lechuga argues that he is a “sitting duck” because COVID-19 is raging through BOP

facilities, including at his place of incarceration (FCI Oxford). See Mtn., at 12 (Dckt. No. 1980).

But since Lechuga filed his motion, the situation has markedly improved. His personal

characteristics do place him at some greater risk from the virus. But as things stand, he is not in

a particularly dangerous facility, either.

       Currently there are 878 inmates at FCI Oxford. See FCI Oxford, Federal Bureau of

Prisons, https://www.bop.gov/locations/institutions/oxf/ (last visited June 11, 2021). Based on

most recent information from the BOP, there are zero confirmed active cases among inmates –

and zero active cases among staff – at Lechuga’s facility. See COVID-19 Cases, Federal Bureau

of Prisons, https://www.bop.gov/coronavirus/ (last visited June 11, 2021). During the pandemic,

a total of 642 inmates got the virus, and 642 recovered. Id.

       Vaccinations are well underway, too, providing another layer of protection. Based on the

most recent data about FCI Oxford, 450 inmates have received the vaccine, and 70 staff

members have received it, too. Id. So 450 of the 878 inmates – more than half – have received

vaccinations. The Court does not know if Lechuga is vaccinated.

       The Court also considers the information presented in Lechuga’s Reply Brief and

Supplement regarding his positive COVID-19 Diagnosis. See Dckt. Nos. 1992, 2009. In his

reply brief, Lechuga revealed that he had contracted the virus. See Reply in Support of Mtn, at 1

(Dckt. No. 1992). Lechuga’s supplement explained that he was recovering from the virus, but it



                                                16
Case: 1:03-cr-00090 Document #: 2019 Filed: 06/14/21 Page 17 of 23 PageID #:34287




stressed that reinfection (and severe reinfection) was still possible. See Supplement, at 2–4

(Dckt. No. 2009). For its part, the government noted Lechuga’s positive diagnosis in its

response brief but suggested that Lechuga was asymptomatic at that time. See Gov’t Resp., at 13

(Dckt. No. 1987). The government argued that Lechuga’s diagnosis weighed against immediate

release (because he could infect others if he left the facility), but it made no argument about what

might happen if Lechuga becomes infected a second time. Id.

       The Court is mindful of the Seventh Circuit’s recent admonition that “[c]ommon sense

can mislead; lay intuitions about medical phenomena are often wrong.” See Newton, 996 F.3d at

490 (quoting Schmidt v. Sullivan, 914 F.2d 117, 118 (7th Cir. 1990)). The Seventh Circuit made

that observation after a district court made an assumption about a hypothetical second infection,

based on how an inmate fared during a first infection. The district court “drew medical

conclusions about the ramifications of a future infection without any supporting medical

evidence in the record.” Id.

       This Court does not know if a modest infection the first time means that there will be a

modest infection the second time, too. The parties have not put anything into the record on how

a prior, mild infection affects the probability that a second infection will be mild, too. So the

Court does not reach that issue. The Court does not assume that Lechuga could not be reinfected

with COVID-19 or that a second infection would be as mild as the first one. When considering

the motion, the Court does not hold it against Lechuga that he already got the virus and

recovered.

       Indeed, medical evidence submitted in Lechuga’s supplemental filing establishes that

reinfection is possible. See Supplement, at 2–4 (Dckt. No. 2009). The Court has considered this




                                                 17
Case: 1:03-cr-00090 Document #: 2019 Filed: 06/14/21 Page 18 of 23 PageID #:34288




information and Lechuga’s diagnosis as part of its review of his medical evidence. Reinfection

is possible, but the severity of a second infection is unknown.

       Above and beyond health considerations, other factors do tilt the scales in Lechuga’s

favor. A decade and a half is a long time to be in federal prison, and by all appearances,

Lechuga has made the most of it. He has taken advantage of opportunities to improve himself,

taking many educational and vocational courses. See generally BOP Records (Dckt. No. 1982-

3). His release plan looks promising. See Social History & Release Plan (Dckt. No. 1982-2).

He has a supportive family, who have offered him a place to live once he is released. Id. at 2–3.

He also has a full-time job waiting for him at an auto shop. Id. at 3. These factors (and his age)

also suggest that he is less likely to reoffend once released. See, e.g., United States Sentencing

Commission, Recidivism Among Federal Offenders: A Comprehensive Overview 23, Fig. 11

(2016) (https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-

publications/2016/recidivism_overview.pdf).

       In the grand scheme of things, Lechuga does not have much time left on his sentence. He

received a 20-year sentence, and after taking credits into account, he is set to be released in

October 2022. So he has already paid most of his debt to society.

       B.      Factors Against Compassionate Release

       On the other side of the ledger, the Court must take into account the sentencing factors in

section 3553(a). Several factors weigh heavily against Lechuga’s request for compassionate

release. In particular, the seriousness of the offense, the nature of the crimes, the need to

promote respect for the law, and Lechuga’s history and characteristics stack in favor of

continued incarceration.




                                                 18
Case: 1:03-cr-00090 Document #: 2019 Filed: 06/14/21 Page 19 of 23 PageID #:34289




       Consider, for starters, Lechuga’s backstory. In his early 20s, he pled guilty to unlawful

delivery of a controlled substance, and unlawful use of a weapon – a “sawed off” shotgun – and

received a five-year sentence. See Corrected Presentence Investigation Report, at 22–23 (Dckt.

No. 1805). He pled guilty to domestic battery in 2001. Id. at 24. He was arrested for domestic

battery two other times. Id. at 25–26.

       At some point, Lechuga joined a street gang. By 2002, Lechuga was an elder statesman.

He was a Senior – the highest rank – of the Insane Deuces. He was a “life-long member of the

Insane Deuces, having worked himself up through the ranks of the gang, from Shorty to Junior to

Senior.” See Government’s Version of the Offense, at 10 (attached to the Corrected Presentence

Investigation Report) (Dckt. No. 1805).

       The euphemism “worked himself up” is perhaps the wrong turn of phrase. He climbed

the ladder by “engaging in the gang’s core business of committing ‘missions’ against rival gang

members and selling drugs.” Id. at 113; see also id. at 10 (explaining that “missions” took place

“where gang members would go out to shoot at and kill rival gang members”). To be clear, there

is nothing in the record that Lechuga personally committed any violent acts as a member of the

gang. Even so, whatever Lechuga did to “work himself up” in the gang, it wasn’t a positive

contribution to his community.

       Lechuga’s commitment to the gang was not a one-time, limited affair. He was a member

of the gang for more than two decades. See id. at 113 (stating that Lechuga was a member of the

Insane Deuces for “20+ years”). He has spent the better part of his life devoted to a criminal

organization.

       Lechuga points out that, according to one witness at trial, Lechuga had “retired” from the

gang. See Mtn., at 6–7 (Dckt. No. 1980). Being a retired member of a criminal enterprise isn’t



                                                19
Case: 1:03-cr-00090 Document #: 2019 Filed: 06/14/21 Page 20 of 23 PageID #:34290




exactly a résumé-builder. The Court must consider the entire history and characteristics of the

defendant, among other factors. See 18 U.S.C. § 3553(a). Here, the Court sees someone with a

decades-long history of involvement in a criminal enterprise with violent tendencies.

       He also didn’t stay retired. When the gang turned to him for help waging war on a rival

gang, he answered the call. “In July 2002 the war between the Insane Deuces and the Latin

Kings had heated up to such an extent that the gang found it necessary to call back some of the

most trusted and experienced members – men who had become Seniors, but who now, because

of the need for them to take a more active role, were rolled back to Junior status. Three of the

defendants in this case . . . [including] LECHUGA were part of the group of Seniors who were

rolled back to Junior in order to better wage war with the Latin Kings.” See Government’s

Version of the Offense, at 10 (Dckt. No. 1805).

       Lechuga “advised the gang on how to better commit their planned violence against rival

gang members.” Id. at 113. For example, he “offered additional guidance” about “how to best

kill an Ambrose gang leader.” Id. at 114. Lechuga “provid[ed] guidance on how to use juvenile

gang members to kill rival gang members.” Id. In the next few months, a “torrent of violence”

followed, with the gang committing “3 murders and 7 attempted murders.” Id. at 114–15. He

offered advice about “how to make the gang’s drug distribution more efficient,” too. Id. at 114.

       In sum, Lechuga played an active role in a street gang that inflicted violence and wreaked

havoc in the Chicagoland area. He was a member of a conspiracy that was responsible for

murder, assault, illegal firearm possession, and narcotics distribution. See Morales, 655 F.3d at

615. As Judge Leinenweber aptly put it, Lechuga was a “member for a long period of time of a

very evil organization called the Insane Deuces,” and he committed “very, very serious and

horrible crimes.” See 9/3/09 Tr., at 93:8-14 (Dckt. No. 1775).



                                                  20
Case: 1:03-cr-00090 Document #: 2019 Filed: 06/14/21 Page 21 of 23 PageID #:34291




       In light of that evidence, the sentencing factors in section 3553(a) weigh heavily against

early release. Lechuga’s crimes were particularly serious, and the interests of justice required a

significant sentence. See 18 U.S.C. § 3553(a)(2)(A). The nature and circumstances of the

offense demonstrate that a 20-year sentence was well-deserved. See 18 U.S.C. § 3553(a)(1).

The criminality was not a one-time lapse in judgment by Lechuga, but rather was consistent with

his history and characteristics. Id. It was merely the latest chapter in a long-running devotion to

a criminal enterprise. Requiring Lechuga to serve his full time will promote respect for the law,

too.

       Based on the evidence at trial, the sentence imposed against Lechuga was hardly

“excessive.” See Mtn., at 4, 23–24 (Dckt. No. 1980). His role in the conspiracy was not “very

limited,” either. Id. at 5. When the gang member needed help waging war against a rival, they

turned to Lechuga, drawing upon his decades of experience. And Lechuga willingly offered a

helping hand.

       True, Lechuga played a lesser role than some of his fellow co-defendants in the Insane

Deuces gang during 2002. But Judge Leinenweber took that fact into account at sentencing, and

he did so with an in-depth understanding of the entire factual record. After hearing the evidence

during an eight-week trial, Judge Leinenweber imposed a sentence of 20 years’ imprisonment.

See Judgment (Dckt. No. 1679); 9/3/09 Tr., at 95:19-21 (Dckt. No. 1775). That’s a significant

sentence, but it was lighter than the sentence imposed against many of his co-conspirators. They

have decades to go.

       Lechuga argues that there was no evidence at trial that he had committed “acts of

violence.” See Mtn., at 28. Lechuga may not have pulled any triggers, but from a legal

perspective, it made no difference. As a member of a conspiracy (as the jury found), Lechuga



                                                21
Case: 1:03-cr-00090 Document #: 2019 Filed: 06/14/21 Page 22 of 23 PageID #:34292




was on the hook for the actions of his co-conspirators. See Morales, 655 F.3d at 642 (“We

conclude that the district court did not clearly err in finding that his co-conspirators’ violent acts

were relevant to Lechuga’s racketeering offense, given his long-standing Insane Deuce

affiliation, his pervasive familiarity with their objectives and methods, and his renewed

involvement in planning their activities.”).

       Lechuga believes that 20 years is too long because the government made a “mid-trial plea

offer” of only 15 years. See Mtn., at 7, 28–29 (Dckt. No. 1980). But the government made that

offer – a reduced sentence, in exchange for certainty of guilt – and Lechuga turned it down. He

rolled the dice, and lost. Lechuga made the ex ante decision that a risk of a guilty verdict with an

uncertain sentence was a better bet than a plea of guilt with a 15-year sentence. Nothing about

that wager makes an eventual 20-year sentence unreasonable.

       In sum, Lechuga spent “20+ years as an Insane Deuces gang member.” See

Government’s Version of the Offense, at 115 (Dckt. No. 1805). He received a sentence of 20

year in prison, even though the Guidelines recommended 50 years. In the end, with good time

credits, he will spend less time in federal prison than he spent in the gang. He spent more than

two decades with the Insane Deuces, and will spend less than two decades with the Bureau of

Prisons. That’s long, but on this record, it’s not too long.

                                               Conclusion

       For the foregoing reasons, the Court hereby denies the motion for compassionate release.

After considering the complete record, and after considering the section 3553(a) factors, the

Court declines to exercise its discretion and reduce Lechuga’s sentence. See 18 U.S.C.

§ 3582(c)(1)(A).




                                                  22
Case: 1:03-cr-00090 Document #: 2019 Filed: 06/14/21 Page 23 of 23 PageID #:34293




Date: June 14, 2021

                                            Steven C. Seeger
                                            United States District Judge




                                       23
